REASONS FOR ALLOWANCE
Claims 1-17 and 29-30 are allowed.
Claim 1, as amended, is allowed because the prior art of record fails to disclose or suggest a level shifter including the limitations “a shifting block connected to the first node through a first shifting block transistor and to the second node through a second shifting block transistor, the shifting block configured to store complementary voltage levels swinging between a second ground voltage and a second power supply voltage at a third node and a fourth node of the shifting block, and to mutually exchange the complementary voltage levels of the third and fourth nodes with each other in response to a current flowing through the one node, wherein the shifting block further comprises a first diode connected between the third node and gates of the first and second shifting block transistors and a second diode connected between the fourth node and the gates of the first and second shifting block transistors; a pulse generator configured to generate a first pulse and a second pulse in response to the input voltage; a first transistor configured to directly connect the third node to the first ground node in response to the first pulse; and  a second transistor configured to directly connect the fourth node to the first ground node in response to the second pulse” in combination with other limitations recited in the claim.
Claims 2-7, 9-13, and 29 are allowed because they depend on claim 1.
Claim 8, as amended, is allowed because the prior art of record fails to disclose or suggest a level shifter including the limitations “wherein the shifting block comprises: a first shifting block transistor operating in response to the second ground voltage and connected between the first node and the third node; a second shifting block transistor operating in response to the second ground voltage and connected between the second node and the fourth node; a third shifting block transistor connected between the third node and a second ground node to which 
Claim 14, as amended, is allowed because the prior art of record fails to disclose or suggest a level shifter including the limitations “a shifting block connected to the first node through a first shifting block transistor and to the second node through a second shifting block transistor, the shifting block configured to store complementary voltage levels swinging between a second ground voltage and a second power supply voltage at a third node and a fourth node of the shifting block, and to mutually exchange the complementary voltage levels of the third and fourth nodes with each other in response to a current flowing through the one node, wherein the shifting block further comprises a first diode connected between the third node and gates of the first and second shifting block transistors and a second diode connected between the fourth node and the gates of the first and second shifting block transistors; a pulse generator configured to generate a first pulse and a second pulse in response to the input voltage; a first transistor configured to directly connect the third node to the first power node in response to the first pulse; and a second transistor configured to directly connect the fourth node to the first power node in response to the second pulse” in combination with other limitations recited in the claim.
Claims 15-17 and 30 are allowed because they depend on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842